Hall, Justice.
This is a child custody case. The parties were divorced in 1973 and the custody of the couple’s three minor children was awarded to the mother. The father brought this suit for a change in custody and appeals from a judgment for the mother.
The trial court found that the evidence was not sufficient to warrant a change of custody. Under the "reasonable evidence rule” applicable in this type of case, the trial court did not abuse its discretion in refusing a change of custody. Kohler v. Kromer, 234 Ga. 117 (214 SE2d 551); Long v. Long, 233 Ga. 248 (210 SE2d 769); Robinson v. Ashmore, 232 Ga. 498 (207 SE2d 484).

Judgment affirmed.


All the Justices concur.